

117 HR 1174 IH: Forest Information Reform Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1174IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Rosendale (for himself, Mr. Westerman, Mr. Simpson, Mr. Newhouse, Mr. Gosar, Mr. Fulcher, Mr. Baird, Mr. LaMalfa, Ms. Herrell, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land Policy and Management Act of 1976 to provide that the Secretary of Agriculture and the Secretary of the Interior are not required to reinitiate consultation on a land management plan or land use plan under certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the Forest Information Reform Act or the FIR Act. 2.No additional consultation required(a)Forest Service plansSection 6(d)(2) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)(2)) is amended to read as follows:(2)No additional consultation required under certain circumstancesNotwithstanding any other provision of law, the Secretary shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or section 402.16 of title 50, Code of Federal Regulations (or a successor regulation), on a land management plan approved, amended, or revised under this section when a species is listed, critical habitat is designated, or new information concerning a listed species or critical habitat becomes available..(b)Bureau of Land Management plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended by adding at the end the following:(g)No additional consultation required under certain circumstancesNotwithstanding any other provision of law, the Secretary shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or section 402.16 of title 50, Code of Federal Regulations (or a successor regulation), on a land use plan approved, amended, or revised under this section when a species is listed, critical habitat is designated, or new information concerning a listed species or critical habitat becomes available..